IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-50470
                          Summary Calendar



UNITED STATES OF AMERICA,

                               Plaintiff-Appellee,

versus

FRANCISCO JAVIER ESTRADA, also known as Paco,

                               Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-01-CR-1737-1-DB
                       --------------------
                          March 14, 2003

Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.

PER CURIAM:*

     Francisco Javier Estrada appeals his bench-trial conviction

for conspiracy to import 1,000 kilograms or more of marijuana

into the United States from Mexico.    See 21 U.S.C. §

960(b)(1)(G).    Estrada argues that the evidence was insufficient

to support his conviction because there was no evidence to

support a finding that he conspired to import any more than the

332.37 kilograms of marijuana seized from the various couriers


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50470
                                -2-

involved in the conspiracy.   The standard for evaluating the

sufficiency of the evidence is "whether any reasonable trier of

fact could have found that the evidence established the essential

elements of the crime beyond a reasonable doubt."     United States

v. Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998) (footnotes and

citations omitted).   The court "consider[s] the evidence in the

light most favorable to the government, drawing 'all reasonable

inferences and credibility choices made in support of the

verdict.'"   Id. (citation omitted).

     The district court found that Estrada conspired to import

39 loads of marijuana weighing 1700 kilograms.    This amount was

derived from loads of marijuana seized from seven couriers and

an amount of marijuana inferred from the additional 32 loads that

five of the couriers admitted making.     Estrada’s stipulations and

the testimony of the couriers regarding the specific number of

loads carried and the specific amounts paid for those loads, when

viewed in the light most favorable to the verdict, is sufficient

to prove beyond a reasonable doubt that Estrada participated in a

conspiracy to import more than 1000 kilograms of marijuana into

the United States.

     AFFIRMED.